In re Alexander, Albert Kirk; — Plaintiffs); applying for supervisory and/or remedial writs; Parish of Lafayette, 15th Judicial District Court, Div. “J”, No. 44813; to the Court of Appeal, Third Circuit, No. KW92-0394.
Granted. The district court’s ruling denying relator’s motion for expungement is vacated. The writ is transferred back to the district court where, pursuant to the provisions of La.R.S. 44:9, a contradictory hearing with the arresting agency is to be held. If any of the grounds for expungement set forth in that statute are established, the court shall order expungement, as required by law. See, e.g., State ex rel. Wright v. State, 600 So.2d 594 (La.1992).
HALL, J., not on panel.